Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10, 13, 19, 21-22 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is not clear where it defines ‘or a crescent or which can be flat, convex or concave’. It is unclear if the flat, convex or concave alternatives apply to all inserts of all shapes listed in the claim or just to the crescent shape.
Claims 7 and 10 lack an antecedent for the tool handle or the tool mounting bracket (respectively) when this option is not selected in claim 2. 
Further claim 10 is not clear where several optional alternatives and features are provided. The scope of the claim is unclear as it is not definite which features relate to which arrangement, or if the features and options are distinct alternatives.
Claim 13 is confusing in that it is dependent on claim 7 which is dependent on claim 2, claim 2 defines a tool handle or a tool mounting bracket coupled to one or more inserts.  Claim 7 further defines both a tool handle and a tool mounting bracket (discussed above with regard to proper antecedent basis) and claim 13 further recites the tool handle or the tool mounting bracket … locking the tool handle into the one or more inserts or the tool mounting bracket, thereby making it unclear how the device can have both a tool handle and a tool mounting bracket and how the tool handle could be locked into tool mounting bracket. 
Claim 19 is not clear where it defines ‘to couple to one or more teeth of the patient’. It is not clear whether the tool mounting bracket is coupled to the one or more inserts and coupled to the teeth or the mounting bracket is coupled to the teeth via the one or
more inserts. Further the tool mounting bracket lacks antecedent basis where this option is not selected in claim 17.
Claim 21 is indefinite in that claim 17 recites a tool handle or a tool mounting bracket, while claim 21 has further limitations to both the tool handle (bending the tool handle) and the tool mounting bracket (for ratcheting into the tool mounting bracket). However since claim 17 is recited in the alternative only one can be selected (not both) which would make the other lacking antecedent basis in claim 21.
Further, claim 21 lacks an antecedent for ‘has a plurality of teeth for ratcheting into the tool mounting bracket’. The claim is not clear as it is not certain what element has this feature. In addition, it is not clear which of the elements are alternatives and which are
features of the claim.
Claim 22 is not clear where it defines a tool mounting bracket. This feature is optional in claim 17 and is not positively defined in claim 21. Further, claim 22 lacks an antecedent for the 'at least one of the shapes’ when the option of bending the tool handle into a plurality of shapes is not selected in claim 21.
Claim 22 defines a large possible range of combinations of optional features (amendment adding limitations of former claim 25) and it is unclear which features are intended to be combined with the insert, tool handle or mounting bracket.  Further it appears that “zip level” should be “zip lever”.
Claim 31 defines further optimizing the size or shape of the insert or clamp, however it
is not apparent what modifications of these aspects would further provide an optimized prolonged stretch of musculature.
Claim 32 is unclear where option of a tool mounting bracket is selected. Because the tool handle is only configured to couple with an insert, the claim can be construed of a kit combining the mounting bracket and the tool handle without an insert. 
Claim 33 is considered unclear for the same reasons as claim 32. The intra oral mouth bracket (considered to be the same feature as the tool mounting bracket in claim 32) is also not considered part of claim 33 for the same reasons as for claim 32.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 15-18 and 30 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Hanswirth et al (2015/0327955).
Hanswirth et al discloses:
Claim 1: an intraoral tool (Figs. 1 to 7) comprising: one or more inserts (appliance 12, 13, having wings, 20, connected by vertical wall, 15) comprising at least one flat surface (upper and lower planar bit pads 24, 26) to ensure stability within a mouth of a patient used for a delivery of a prolonged stretch of a skin, musculature or both to treat a patient’s facial injury or disorder. Hanswirth et al discloses the device stretches the facial muscles [0014, 0050], and specifically the vertical wall (15) stretches the orbicularis oris muscle [0011, 0052].
Similar reasons apply to claim 17 that defines a method of using a device with many of the features of claims 1 and 2 (disclosed below). 
With regard to claim 2: Hanswirth et al teaches a handle (34), Fig. 4 [0036].
With regard to claim 5:  Hanswirth et al teaches inserts portions (12, 20) are integrally formed [0039].
With regard to claims 16, 18 and 30:  see abstract, [0011, 0052].
With regard to claim 15: see paragraphs [0014, 0011, 0050, 0052].

Claim(s) 1- 4, 10, 15-19 and 28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (WO 2011/019948).
With regard to claim 1, Abramson discloses and intraoral tool (Figs. 11-14) comprising one or more inserts (right and left posterior vestibular pads, 146) [0063], comprising at least one flat surface (Fig. 13) to ensure stability within a mouth of a patient used for a delivery of a prolonged stretch of a skin, a musculature or both, to treat a patient’s facial injury or disorder. Abramson discloses the posterior vestibular pads stretch soft tissue of the upper lip away from the maxilla to dilate the nasal airways [0059, 0060, 0063].
Similar reasons apply to claim 17 that defines a method of using a device with many of the features of claims 1 and 2 (disclosed below). 
With regard to claim 2: Abramson teaches mounting bracket (base unit, 102); Fig. 13.
With regard to claim 3: vestibular pad size or shape can be modified by an expandable/collapsible balloon [0063, 0067].
With regard to claim 4: Abramson provides a kit comprising a plurality of selectively resizable posterior vestibular pads (claim 17).
With regard to claim 10: Abramson teaches base unit (102) is configured to hold the insert (146) substantially stationary in the patient’s mouth via the support (140).
With regard to claims 15, 16 and 18:  see paragraphs [0059, 0060, 0063).
With regard to claim 19: Fig. 13. Base unit, 102, is engaged with lower teeth and the insert (146) via the support (140) and would inherently be non-detachably or detachably coupled.
With regard to claim 30:  see paragraphs [0059, 0060, 0063].

Claim(s) 17, 18, 28, 30, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uphoff (2015/0282798).
With regard to claim 17, Uphoff discloses a method of intraoral treatment of a patient comprising: providing an intraoral tool (Figs. 1 and 2) comprising one or more inserts (12) connected to a tool handle (13), wherein the one or more inserts are selected to provide an intraoral treatment of a facial injury or disorder (abstract; [0006, 0030]) wherein the intraoral tool is configured to permit manipulation of the one or more inserts (via rod member, 13) in a patient’s mouth; and delivering one or more treatments to the patient to treat the facial injury or disorder (abstract; [0006, 0030]).
With regard to claim 18: see abstract; [0006, 0030].
Claim 18: abstract; [0006, 0030].
Claims 28 and 30: see abstract; [0006, 0030, 0031].
With regard to independent claim 32, Uphoff discloses: one or more inserts (12) [0018, 0020, 0029] configured for the delivery of intraoral treatment of a patient’s facial injury or disorder [0006, 0030, 0031], and one or more tool handles (13) configured to couple to one of the one or more inserts to form an intraoral tool (Figs. 1, 2) configured to permit movement of one of the one or more inserts in a patient’s mouth to treat an injury or disorder that affects at the face and/or jaw muscles [0028, 0030].
Claim 33:  see Figs. 1, 2 [0006, 0028-0031].  Uphoff also discloses a series of increasing sized spherical members [0028, 0031] and defines a medical professional selecting a handle and insert for a patient’s needs.  Uphoff also discloses a kit comprising series of solid inserts of increasing size for patient’s treatment over time [0029, 0031].

Claim(s) 1- 2, 7, 15-18 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arias (6,524,225).
Arias discloses an intraoral tool (Figs. 16 to 22) for exercising the cheek comprising: one or more inserts comprising at least one flat surface (Figs. 16 to 22, insert with flat surface at end of handle) to ensure stability within a mouth of a patient and used for a delivery of a prolonged stretch of skin, a musculature, or both to treat a patient’s facial injury or disorder. Arias discloses pushing the cheek outward, providing a stretch to the muscle (col. 4, lines 20 to 25), an action considered suitable for treating a facial injury or disorder.
Similar reasons apply to claim 17 that defines a method of using a device with many of the features of claims 1 and 2 (disclosed
below).
Arias also discloses dependent claims 2, 15-16, 18 and 30: see Figs. 16 to 22, col. 4, lines: 11, 12, 20 to 25 and 34 to 38. 
Arias also discloses claim 7: it is considered that the device in Arias can also be rested against the teeth or gums to produce a stretching effect on the facial/cheek muscles. In this use, Arias is considered to disclose the flat end of the handle inside the mouth (portion before the wide insert member) can be rested against the teeth or gum to stabilize the insert during a treatment exercise. Fig. 21, 22.

Claim(s) 1-2, 10, 15-19, 21, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro (6,524,262).
Akihiro discloses the features of independent claims 1 and 17 (Figs. 1-4, Abstract, col. 1, lines 6-11, col. 2, lines 2-17, 51-58); Akihiro also discloses the features of the appended claims 2, 10, 15-16, 18-19, 21, 28 and 30 (col. 2, lines 1-2, 2-17, 19-22, 51-58; Figs. 1-4).

Claim(s) 1-2, 10, 15-18, 21 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro (JP 2016-189937).
Akihiro discloses the features of independent claims 1 and 17 (abstract; Figs. 1-8; [0001, 0006, 0013, 0043, 0046]). Akihiro also discloses the features of the appended claims 2, 10, 15-16, 18, 21 and 30 (Abstract; Figs. 1-8; 0006, 0013, 0040, 0043, 0046).

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791